Citation Nr: 0101122	
Decision Date: 01/16/01    Archive Date: 01/24/01

DOCKET NO.  99-18 295A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an effective date earlier than May 11, 1995, 
for the assignment of a 40 percent rating for cervical disc 
disease with arthritis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to April 
1969 and from September 1975 to April 1977.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).

Initially, the Board notes that the veteran's appeal 
originally included the issue of entitlement to a rating in 
excess of 10 percent for cervical disc disease with 
arthritis.  During the pendency of the appeal, the RO, in a 
March 1999 rating decision, increased the rating for cervical 
disc disease with arthritis to 40 percent, effective May 11, 
1995.  In a statement dated in April 1999, the veteran 
expressed satisfaction with the 40 percent evaluation.  
Therefore, the Board will not consider the increased rating 
issue.  See 38 C.F.R. § 20.204; AB v. Brown, 6 Vet.App. 35 
(1993). 

In addition, the Board notes that during a November 2000 
Travel Board hearing, the veteran withdrew the appeal of the 
issue of eligibility for dependent's educational assistance.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The evidence of record reflects that the symptomatology 
associated with the veteran's cervical spine disability was 
consistent with severe intervertebral disc syndrome, 
effective from September 18, 1991.  


CONCLUSION OF LAW

The criteria for an effective date of September 18, 1991, for 
the assignment of a 40 percent rating for cervical disc 
disease with arthritis are met.  38 U.S.C.A. §§ 1155, 5110 
(West 1991); 38 C.F.R. §§ 3.400, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5293 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records indicate that X-rays taken in 
December 1975 revealed a minimal posterior lipping at C3, C4 
and C5-C6 on the right, as well as C5-C6 on the left.  

On September 18, 1991, the veteran filed a claim for service 
connection for cervical spine disability.  

VA outpatient treatment records show that in March 1992 the 
veteran complained of increasing back and neck pain, worse 
for the last 4 days.  Physical examination revealed decreased 
range of motion in all planes.  It was noted that X-rays 
revealed spondylosis of the cervical spine.  An MRI of the 
cervical spine in June 1992 was interpreted as showing 
markedly narrowed disc space of C5-6 and spur formation at 
that level causing mild indentation of the spinal cord.  The 
impression was severe degenerative disease of C5-C6.  

On VA examination in July 1992, the veteran complained of 
severe pain in the neck.  He indicated that there was pain on 
motion in the neck, preventing him from looking to the side 
or to the back.  He stated that he had been unable to work 
for 5 years except for odd jobs which he had to quit after a 
few weeks because of the aggravation of the neck injury.  He 
took various medications for his neck pain.  Objective 
findings noted tenderness in the region of C4 and C5.  Range 
of motion of the cervical spine was forward flexion to 70 
degrees, extension to 20 degrees, lateral flexion to 30 
degrees bilaterally, and rotation to 20 degrees bilaterally.  
There was objective evidence of pain in all modalities of 
motion.  There was radiation of pain from the cervical spine 
to the posterior portion of the head.  The diagnosis was 
intervertebral disc of C4-C5 with radiculitis into the 
posterior scalp area.  

A VA outpatient treatment record dated in October 1992 shows 
that the veteran was given Tylenol #3 for neck pain.  In 
November 1992, he complained of chronic migraine headaches.  
He denied any relief with use of Tylenol #3.  He reported 
pain in the right side of neck with radiation to the 
occipital region.  The pain had been steady for the last 4 
days.  He was prescribed Percocet for pain.  In February 
1993, the veteran complained of cervical pain for the past 20 
years which radiated to the right upper extremity and caused 
weakness in the left upper extremity.  Physical examination 
revealed full range of motion in the neck.  It was noted that 
an MRI revealed a bony ridge at C5-6 and C6-7.  On May 11, 
1995, the veteran complained of increased neck pain and the 
record indicated "chronic condition acutely exacerbated".  

In an August 1995 rating decision implementing the decision 
of the Board, the RO granted service connection for cervical 
disc disease with arthritis and assigned a 10 percent rating, 
effective September 18, 1991, the date of receipt of claim.  
In March 1999, the RO increased the rating to 40 percent, 
effective May 11, 1995.  

Analysis

According to the statute, the effective date of an award 
based on an original claim, a claim reopened after final 
adjudication, or a claim for increase of compensation "shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefore."  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

The veteran first filed a claim for service connection for 
cervical spine disability on September 18, 1991, and service 
connection was ultimately granted from this date.  In August 
1995, the RO evaluated the veteran's cervical spine 
disability as 10 percent disabling from September 18, 1991.  
The veteran filed an appeal of this initial rating.  In March 
1999, the RO increased the evaluation to 40 percent from May 
11, 1995.  See Fenderson v. West, 12 Vet.App. 119 (1999) (at 
the time of an initial rating, separate, or staged, ratings 
can be assigned for separate periods of time based on the 
facts found).  In Meeks v West, 12 Vet. App. 352 (1999), the 
United States Court of Appeals for Veterans Claims (Court) 
reaffirmed the staged ratings principle of Fenderson and 
specifically found that 38 U.S.C.A. § 5110 and its 
implementing regulations did not require that the final 
rating be effective the date of the claim.  Rather, the law 
must be taken at its plain meaning and the plain meaning of 
the requirement that the effective date be determined in 
accordance with "facts found" is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.  Accordingly, the Board 
must look to the evidence of record to determine whether the 
facts found warrant a rating in excess of 40 percent prior to 
May 11, 1995. 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.

The veteran's cervical spine disability is rated under 
Diagnostic Code 5293.  This code provides a noncompensable 
evaluation for postoperative, cured intervertebral disc 
syndrome; a 10 percent evaluation for mild intervertebral 
disc syndrome, a 20 percent evaluation for moderate 
intervertebral disc syndrome with recurring attacks, a 40 
percent evaluation for severe intervertebral disc syndrome 
with recurring attacks with intermittent relief, and a 60 
percent evaluation for persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, with little 
intermittent relief.  38 C.F.R. § 4.71a, 5293.  

Slight limitation of motion of the cervical spine warrants a 
10 percent rating, moderate limitation of motion warrants a 
20 percent rating and severe limitation of motion warrants a 
30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5290.

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.  Inquiry must also made as to weakened movement, excess 
fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  Crepitation either in the 
soft tissues such as the tendons or ligaments, or crepitation 
within the joint structures should be noted carefully as 
points of contact which are diseased.  38 C.F.R. § 4.59.  See 
DeLuca v. Brown, 8 Vet.App. 202 (1995).  

After considering all of the evidence of record, the Board 
concludes that the veteran's cervical spine disability 
warrants a 40 percent evaluation from September 18, 1991, the 
date of receipt of the original claim.  Taking into 
consideration the veteran's consistent complaints of pain 
along with the June 1992 MRI study of the cervical spine 
which was interpreted as revealing severe degenerative 
disease of C5-C6, the Board is of the opinion that the 
medical records are sufficient to show that the veteran's 
symptoms were more or less constant with only intermittent 
relief.  VA examination in July 1992 reported objective 
evidence of pain in all ranges of motion with radiation of 
pain from the cervical spine to the posterior portion of the 
head.  VA outpatient treatment records dated in 1992 and 1993 
reflect that the veteran received no relief with an increase 
in medication and that the neck pain caused weakness in the 
left upper extremity.  The Board views this symptomatology as 
being consistent with severe intervertebral disc syndrome.  
In so deciding, the Board has considered the veteran's 
functional loss due to pain as required by 38 C.F.R. §§ 4.40, 
4.45 and 4.59.  As such, the Board finds that the veteran's 
cervical spine disability warrants a 40 percent rating from 
September 18, 1991.  38 U.S.C.A. §§ 1155, 5110; 38 C.F.R. 
§§ 3.400, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5293.  


ORDER

An effective date of September 18, 1991, for the assignment 
of a 40 percent evaluation for cervical disc disease with 
arthritis is granted, subject to the applicable laws and 
regulations concerning the payment of monetary benefits.  



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

